United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE,
)
U.S. NATIONAL ABORETUM, Washington, DC, )
Employer
)
__________________________________________ )
J.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2005
Issued: July 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 9, 2011 appellant filed a timely appeal of the April 26, 2011 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $17,285.42 because
OWCP did not deduct premiums for health benefits for the period June 16, 2002 through
January 19, 2008; (2) whether he was at fault in the creation of the $17,285.42 overpayment and,
therefore, ineligible for waiver of the recovery; and (3) whether OWCP properly ordered him to
repay the overpayment in full.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board. On January 13, 2009 the
Board issued an order remanding case.2 The Board set aside an OWCP decision dated April 1,
2008 in which OWCP exercised its discretion in finding that as appellant’s accepted
February 10, 1958 employment injury occurred before enactment of the July 4, 1966
amendments, he was not entitled to a hearing or review of the written record as a matter of right.
The Board found that appellant timely and properly requested a prerecoupment hearing under
section 8129 of FECA following a February 12, 2008 preliminary finding of an overpayment and
OWCP’s Branch of Hearings and Review improperly treated this request as a request for an oral
hearing under section 8124 of FECA. On remand, the Branch of Hearings and Review was
instructed to schedule and conduct a prerecoupment hearing regarding the preliminary
overpayment determination and issue an appropriate decision. In an order remanding case dated
September 24, 2010, the Board set aside a June 30, 2009 OWCP decision finding that appellant
had abandoned a hearing.3 The Board found that the record did not establish that he was
properly notified of the scheduled hearing regarding the February 12, 2008 preliminary
determination of overpayment. The Board remanded the case for OWCP to schedule a hearing
before an OWCP hearing representative with proper notice provided to appellant. The facts and
history relevant to the present appeal are hereafter set forth.
OWCP accepted that on February 10, 1958 appellant, then a 30-year-old janitor,
sustained a contusion of the first sacral nerve root while in the performance of duty.
On February 12, 2008 OWCP issued a preliminary determination, finding that appellant
received an overpayment of compensation in the amount of $17,285.42 from June 16, 2002
through January 19, 2008 because premiums for health benefits were not deducted from his
compensation for this period. He was found at fault in the creation of the overpayment because
he should have known that he was covered by health insurance, but was not paying for such
coverage. OWCP requested that appellant complete an enclosed overpayment recovery
questionnaire and submit supporting financial documents. It notified him that, within 30 days of
the date of the letter, he could request a telephone conference, a final decision based on the
written evidence or a prerecoupment hearing.
Federal Employees’ Health Benefits (FEHB) forms showed that appellant was enrolled
under code number 105. An overpayment worksheet indicates that deductions for his health
insurance for code 105 from June 16, 2002 through January 19, 2008 were not made for the
stated period.
On February 25, 2008 and September 10, 2009 appellant contended that he was not at
fault in creating the overpayment and requested waiver. He contended that OWCP was at fault
in creating the overpayment. Appellant attributed his worsening pain and undue financial
hardship to his accepted employment injury.

2

Docket No. 08-1429 (issued January 13, 2009).

3

Docket No. 10-167 (issued September 24, 2010).

2

Following the issuance of the Board’s September 24, 2010 order remanding case, OWCP,
in an October 4, 2010 letter, informed appellant that a prerecoupment hearing was scheduled at
3:15 p.m. on November 15, 2010.
On November 24, 2010 appellant completed the overpayment questionnaire. He reported
monthly income of $862.88 which included $368.88 in OWCP compensation. Appellant also
reported monthly expenses in the amount of $3,268.60. He owed an additional $20,063.66 in
medical expenses. Appellant had $100.00 in a checking account.
The November 15, 2010 hearing was not held. Instead, a telephone hearing was held on
December 20, 2010. During the hearing, appellant stated that OWCP was deducting $300.00
from his compensation benefits in repayment of the outstanding $17,285.42 overpayment.4
In an April 26, 2011 decision, an OWCP hearing representative finalized the preliminary
overpayment determination. He found that appellant received an overpayment of $17,285.42 for
the period June 16, 2002 through January 19, 2008 and he was with fault in creation of the
overpayment, thus precluding waiver of recovery of the overpayment.
The hearing
representative found that the factual evidence established that appellant was advised by
statements that his health benefits comprised a portion of his monthly deductions. He noted that
such deductions were not reflected on appellant’s statements during the period in question and
that he certainly would have seen a change in his monthly compensation received during this
period. The hearing representative ordered OWCP to cease deducting $300.00 from appellant’s
compensation for repayment of the overpayment. He determined that since appellant’s monthly
expenses exceeded his monthly income by $1,353.64 which included cessation of the $300.00
deduction made by OWCP, a reasonable repayment plan could not be established. Thus, the
hearing representative ordered appellant to repay the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5
The Office of Personnel Management (OPM), rather than OWCP, has jurisdiction over
the matter of health insurance deductions from compensation, and over enrollment under the
FEHB.6 OPM regulations provide guidelines for the registration, enrollment and continuation of
enrollment for federal employees. In this connection, section 890.502(a)(1) provides that an
employee or annuitant is responsible for payment of the employee’s share of the cost of
enrollment for every pay period during which the enrollment continues. In each pay period for
which health benefits withholdings or direct premium payments are not made but during which
4

The Board notes that OWCP, by letter dated August 28, 2009, advised appellant that it would deduct $300.00
from his continuing compensation since he had not submitted a payment or indicated that he intended to repay the
$17,285.42 overpayment as finalized in its April 24, 2008 decision.
5

5 U.S.C. § 8102(a).

6

Raymond C. Beyer, 50 ECAB 164 (1998).

3

the enrollment of an employee or annuitant continues, he or she incurs an indebtedness due to the
United States in the amount of the proper employee withholding required for that pay period.7 In
addition, section 890.502(c)(1) provides that an agency that withholds less than or none of the
proper health benefits contributions from an individual’s pay, annuity or compensation must
submit an amount equal to the sum of the uncollected deductions and any applicable agency
contributions required under section 8906 of Title 5 of the United States Code, to OPM for
deposit in the Employees’ Health Benefits Fund.8 When OWCP deducts less than the proper
health benefit premium for the coverage selected, an overpayment in compensation is created.9
The Board has recognized that, when an underwithholding of health insurance premiums is
discovered, the entire amount is deemed an overpayment in compensation because OWCP must
pay the full premium to OPM when the error is discovered.
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $17,285.42 from June 16, 2002 to January 19, 2008. The record supports that, for the stated
period, OWCP did not make deductions from appellant’s FECA benefits for his enrollment in
FEHB code 105. OWCP established that the premium for health insurance code 105 for this
period was $17,285.42. There is no evidence that appellant waived coverage. When an
underwithholding of this premium is discovered, the entire amount is deemed an overpayment in
compensation because OWCP must pay the full amount of the premium to OPM when the error
is discovered.10 The Board finds, therefore, that OWCP should have deducted health benefit
premiums as he had elected enrollment and premiums were not deducted. This omission created
an overpayment in compensation in the amount of $17,285.42. The Board finds, therefore, that
OWCP properly determined that appellant received a $17,285.42 overpayment for the stated
period.
LEGAL PRECEDENT -- ISSUE 2
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.11 A benefits recipient will be at fault if the
individual: (1) made an incorrect statement as to a material fact which he knew or should have
known to be incorrect; (2) failed to provide information which he knew or should have known to
be material; or (3) accepted a payment which he knew or should have known to be incorrect.12

7

5 C.F.R. § 890.502(a)(1).

8

5 U.S.C. § 8906; 5 C.F.R. § 890.502(c)(1).

9

See John Skarbek, 53 ECAB 630 (2002).

10

Id.; Keith H. Mapes, 56 ECAB 130 (2004).

11

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433(a) and 10.434.

12

20 C.F.R. § 10.433(a).

4

ANALYSIS -- ISSUE 2
OWCP applied the third standard in determining that appellant was at fault in the creation
of the overpayment. It must thus establish that, at the time he received the compensation in
question, he knew or should have known that the payment was incorrect.13 The Board finds that
OWCP has not established that appellant accepted a payment that he knew or should have known
was incorrect during the period June 16, 2002 through January 19, 2008. In finding that he was
at fault, OWCP mentioned his receipt of benefit statements that advised him that his health
benefits comprised a portion of his monthly deductions, but noted that such deductions were not
reflected on his statements during the stated period and that he would have seen a change in his
monthly compensation received during this period. OWCP has not sufficiently explained what
evidence put appellant on notice that he was accepting an incorrect payment of compensation
from June 16, 2002 through January 19, 2008. The Board finds that, under the circumstances,
the evidence is insufficient to establish that he knew or should have known that he received an
incorrect payment for the period June 16, 2002 through January 19, 2008. Consequently, the case
will be remanded to OWCP to consider whether the overpayment created for this period should
be waived.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $17,285.42
overpayment of compensation because it did not deduct health benefit premiums from his
compensation for the period June 16, 2002 through January 19, 2008. The Board further finds
that he was not at fault for the overpayment that occurred from June 16, 2002 through
January 19, 2008 and that, consequently, the case must be remanded to OWCP to consider
waiver of the overpayment.14

13

See A.L., Docket No. 09-1529 (issued January 13, 2010); Tammy Craven, 57 ECAB 689 (2006); Robin O.
Porter, 40 ECAB 421 (1989).
14

In view of the Board’s finding that the case must be remanded for OWCP to consider waiver of the
overpayment, it is premature to address recovery of the overpayment.

5

ORDER
IT IS HEREBY ORDERED THAT the April 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part with regard to fact and amount of
overpayment and reversed in part with regard to the finding of fault. The case is remanded for
further proceedings consistent with this decision of the Board.
Issued: July 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

